Title: From George Washington to Charles Cotesworth Pinckney, 24 August 1795
From: Washington, George
To: Pinckney, Charles Cotesworth


          
            (Private)
            My dear Sir,
            Philadelphia 24th Augt 1795
          
          The Officer of Secretary of State has become vacant by the resignation of Mr Randolph. Is the period yet arrived, when the situation of your private concerns would permit you to accept it? As a preliminary mean of information, I have resorted to your letter of the 24th of February 1794; and tho’ the time there allotted for this purpose, is not quite accomplished, there is not much wanting of it. And I have heard, besides, that you were, in a manner, retiring from the pursuits of your profession.
          It is unnecessary for me to repeat sentiments which you have so often heard me express, respecting my wishes to see you in the Administration of the General government. the sincerity of which, you can have no doubt. Equally unnecessary is it to observe to you, that the affairs of this country are in a violent paroxysm; and that it is the duty of its old, and uniform friends, to assist in piloting the Vessel, in which we are all embarked, between the Rocks of Sylla and charibdas; for more pains never were taken, I believe, than to throw it upon one or the other, and to embroil us in the disputes of Europe.
          I shall add nothing further, however, on this subject—for nothing, I am certain, I could say would be new to a person of your observation and information. I will come therefore to the point at once: can you, or can you not, make it comport with your interest and inclination, to accept the appointment of Office of State? If you answer in the affirmative, it will occur to you instantly, that an Office of such dignity, and high importance,

ought not to be without a head, at such a crisis as this, a moment if it could well be avoided. If (which I should sincerely regret) your answe⟨r⟩ should be in the negative the less (for reasons which will readily occur to y⟨ou)⟩ there is said of the offer, the better. In either case, be so good as to favor m⟨e⟩ with an answer as soon as your mind is made up, relative thereto. With very sincere esteem an⟨d⟩ regard—I am—my dear Si⟨r⟩ Your Obedient and Affectionate Serv.
          
            Go: Washingto⟨n⟩
          
        